                                                                    JS-6



              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA



ROMAN ANDY JANIEC, et al.,
   Plaintiffs,                      CV 17-2652 DSF (AFMx)

                v.                  JUDGMENT

CITY OF GLENDORA, et al.,
     Defendants.



   The Court having granted Defendant’s motion for summary
judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiffs take nothing,
that the action be dismissed with prejudice, and that Defendant recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.




Date: February 11, 2020              ___________________________
                                     Dale S. Fischer
                                     United States District Judge
